 



Exhibit 10.20
OPTION ONE OWNER TRUST 2005-9
SUPPLEMENTAL INDENTURE NO. 2
          Supplemental Indenture No. 2 (the “Supplemental Indenture”), dated and
effective as of January 16, 2007, between Option One Owner Trust 2005-9, as
Issuer and Wells Fargo Bank, N.A., as Indenture Trustee, with respect to the
Indenture (the “Indenture”), dated as of December 30, 2005, between the Issuer
and the Indenture Trustee. The parties hereto are entering into the Supplemental
Indenture pursuant to Section 9.02 of the Indenture. Capitalized terms used
herein but not defined herein shall have the meanings ascribed thereto in the
Indenture.
     1. Supplemental Indenture. The definition of “Maturity Date” in
Section 1.01 of the Indenture is deleted in its entirety and replaced with the
following:
          “Maturity Date” means, with respect to the Notes, January 15, 2008.
     2. Acknowledgement and Waiver of Opinion of Counsel. The Indenture Trustee
hereby acknowledges and agrees that this Supplemental Indenture No. 1 is being
entered into pursuant to Section 9.02 of the Indenture, and the Indenture
Trustee hereby waives the right to receive an Opinion of Counsel described in
Section 9.03 of the Indenture.
     3. Issuer Order. By executing below, the Issuer hereby directs and
authorizes the Indenture Trustee to execute this Supplemental Indenture No. 2
pursuant to Section 9.02 of the Indenture.
     4. Counterparts. This Supplemental Indenture may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.
     5. Governing Law. This Supplemental Indenture shall be construed in
accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.
     6. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Supplemental Indenture for any reason
whatsoever shall be held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Supplemental Indenture and shall in no way affect
the validity or enforceability of the other provisions of this Supplemental
Indenture.
     7. Successors and Assigns. The provisions of this Supplemental Indenture
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto, and all such provisions shall inure to the
benefit of the Certificateholders.
     8. Article and Section Headings. The article and section headings herein
are for convenience of reference only, and shall not limit or otherwise affect
the meaning hereof.
     9. No Recourse to Owner Trustee. is expressly understood and agreed by the
parties hereto that (a) this Supplemental Indenture is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2005-9, in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability of Wilmington Trust Company, individually or personally, to perform
any covenant either

 



--------------------------------------------------------------------------------



 



expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Supplemental Indenture or any other related documents.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Supplemental Indenture No. 2 to be executed and delivered by their duly
authorized officers as of the day and year first above written.

                  OPTION ONE OWNER TRUST 2005-9,
By: Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WELLS FARGO BANK, N.A., as Indenture Trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Acknowledged and Consented to as of this 16th day of January, 2007:
DB STRUCTURED PRODUCTS, INC., as Majority Noteholder

         
By:
       
Name:
 
 
   
Title:
       
 
       
By:
       
Name:
 
 
   
Title:
       
 
        GEMINI SECURITIZATION CORP., LLC, as Majority Noteholder    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        ASPEN FUNDING CORP., as Majority Noteholder    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        NEWPORT FUNDING CORP., as Majority Noteholder    
 
       
By:
       
Name:
 
 
   
Title:
       

Supplemental Indenture No. 2


 